On rehearing, it has been called to our attention for the first time that the record contains a stipulation that "the defendant waives the right to suggest amendments in said case-made, and hereby consents that the same may be settled immediately and without notice, and hereby joins in the request of the plaintiff in error that the judge of said court settle the same and order the same certified to the clerk of the district court and filed according to law."
In St. Louis   S. F. R. Co. v. Davis, ante, 120 P. 562, is is said:
"Thereafter, to wit, June 5, 1911, the case-made was duly made and served on counsel for the plaintiff. Thereupon counsel for the plaintiff, in writing, waived the right to suggest amendments to said case-made, and consented that the same be settled without notice; and on June 8, 1911, said case-made was duly signed and settled by Hon. Roy Hoffman, the judge who tried said cause. * * * It has been held by this court, and correctly, we think, that the time stated in the notice of time and place of settling a case is 'the time fixed for * * * settling and signing a case,' contemplated by the statute,supra. In the case at bar, the time fixed by the notice was waived by stipulation. The effect of the agreement between counsel in that regard was to change the time fixed in the notice for settling and signing to any time within the period which lies between the date of service of the case and the expiration of the time for taking the appeal. The construction contended for by the movant would require notice of time and place of settling a case to be given, for the purpose of fixing the time for signing and settling the case, when the primary reason for giving it was lacking, to wit, to enable opposing counsel to be present to see that his suggestions, if proper, were incorporated in the case-made."
In Brady et al. v. Bank of Commerce of Coweta et al., ante,121 P. 250, this ruling was adhered to.
The petition for rehearing is granted, and the motion to dismiss the appeal is accordingly overruled.
TURNER, C. J., and HAYES, KANE, and DUNN, JJ., concur. *Page 572